DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s response to the restriction/ election requirement from 11/13/2020 is acknowledged.  Applicant has made the following election with traverse.

    PNG
    media_image1.png
    419
    653
    media_image1.png
    Greyscale

In response, concerning the group restriction, the Examiner responds that Applicant has argued a completely irrelevant standard.  US national stage applications filed under 35 U.S.C. §371, such as the instant application, are subject to unity of 
In response, concerning the species restriction, the Examiner again responds that undue burden is not the proper standard.  That being said, she agrees with Applicant that the elected compound can be searched together with enantiomers and salts thereof, and that such art will be considered.  Applicant’s claims do not only encompasses these, however, they also encompass esters thereof, for instance (R)-3-hydroxybutyl (R)-3-hydroxybutyrate, to which the search will not be extended.
The restriction/ election requirement is hereby MADE FINAL.  Claims 1-6 and 10 are pending, and have been examined herewith to the extent of Applicant’s elected species, to include its enantiomers and salts.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a pharmaceutically acceptable or under food law acceptable salt”, and the claim also recites “for instance (R)-3-hydroxybutyric sodium salt or sodium (S)-3-hydroxybutyrate” which is the narrower statement of the range/limitation.  In the present instance, claim 1 recites the broad recitation “a pharmaceutically acceptable or under food law acceptable ester thereof”, and the claim also recites “for instance (R)-3-hydroxybutyl (R)-3-hydroxybutyrate” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The claims also recite the terms “critical illness myopathy (2016/17 ICD-10-CM Diagnosis Code G72.81” and “critical illness polyneuropathy (2016/17 ICD-10-CM Diagnosis Code G62.81)”, which render the claims vague and indefinite.  This is because: (i) it is unclear if the subject matter recited in brackets by way of a diagnosis code is overlapping in scope with the terms of critical illness myopathy/ polyneuropathy, and (ii)  a search for these codes indicates that these are billable specific codes used to indicate a diagnosis for reimbursement purposes.  
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valayannopoulos et al., Successful Treatment of Severe Cardiomyopathy in Glycogen Storage Disease Type III With d,l-3-Hydroxybutyrate, Ketogenic and High-Protein Diet, Pediatric Research, Volume 70(6), December 2011, pp 638-641 (“Valayannopoulos”).
Valayannopoulos discloses successful treatment of hypertrophic cardiomyopathy (which one of skill in the art would know to be a critical illness myopathy) in an infant boy with glycogen storage disease (GSD) with d,l-3-Hydroxybutyrate.  It describes that his sister, also with cardiopathy, had died on a conventional diet, and that the boy was started instead on a diet, which introduced d,l-3-hydroxybutyrate as an alternative energy substrate for the heart.  (p. 638-9).
“We used continuous feeding through a nasogastric tube during the 6 first months to avoid hypoglycemia due to the low-glucose intake. From mo 7, we introduced oral feedings, and by mo 12, the child received four meals and a night feeding.  3OHB was started at the dose of 400 mg/kg/d, given every 3 h as previously reported (7). Figure 1 displays the diet modifications during the study in carbohydrate, lipid, and .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Valayannopoulos et al., Successful Treatment of Severe Cardiomyopathy in Glycogen Storage Disease Type III With d,l-3-Hydroxybutyrate, Ketogenic and High-Protein Diet, Pediatric Research, Volume 70(6), December 2011, pp 638-641 (“Valayannopoulos”) as applied to claim 1-6 above, and further in view of Aune et al., BMI and all cause mortality: systematic review and non-linear dose-response meta-analysis of 230 cohort studies with 3.74 million deaths among 30.3 million participants, BMJ May 4 2016;353:i2156 (“Aune”).
Valayannopoulos is discussed in the 35 U.S.C. 102(a)(1) rejection above.
Valayannopoulos does not explicitly disclose the patient’s BMI.  As it is just months infant, and not stated to have any obesity, and since the infant is receiving nutrition, based on the disclosure of Valayannopoulos alone a person of skill in the art would have been able to tell that this infant has a BMI under 24.9, per Applicant’s claim 10.
Even claim 10 is not anticipated, it is rendered obvious over Aune.  Aune relates to BMI guidelines, and specifies that BMI within the normal range is 18.5-24.9. (p. 11).
Accordingly, it would have obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the disclosure of Olpin, Valayannopoulos and Aune with a reasonable expectation of success, in order to determine the infant’s BMI to be below 24.9, i.e. normal or less than normal, by converting the patient’s weight and body fat into a BMI number based on the disclosure of Aune.  The skilled artisan would have been motivated to do so because BMI, in an addition to weight, is a well-established standard for determining weight.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Olpin, Implications of impaired ketogenesis in fatty acid oxidation disorders, Prostaglandins, Leukotrienes and Essential Fatty Acids, (2004), 70(3), 293-308 (“Olpin”), further in view of Valayannopoulos et al., Successful Treatment of Severe Cardiomyopathy in Glycogen Storage Disease Type III With d,l-3-Hydroxybutyrate, Ketogenic and High-Protein Diet, Pediatric Research, Volume 70(6), December 2011, pp 638-641 (“Valayannopoulos”), and Aune et al., BMI and all cause mortality: systematic review and non-linear dose-response meta-analysis of 230 cohort studies with 3.74 million deaths among 30.3 million participants, BMJ May 4 2016;353:i2156 (“Aune”).
Olpin relates to the implications of impaired ketogenesis in fatty acid oxidation disorders, with or without cardiomyopathy, and to the role of 3OHB in treating the same. The fatty acid oxidation disorders would be understood from Olpin to span the spectrum of critical illness myopathy.  “Cardiac arrhythmias resulting in sudden death may be induced by accumulation of long-chain acylcarnitines, which are particularly arrythmogenic and there may be acute cardiomyopathy with pericardial effusion [7]. The second presentation reflects chronic impairment of muscle function with myopathy and/or cardiomyopathy, which can be either hypertrophic or dilated.” (p. 295, col. 1).  “Carnitine acylcarnitine translocase deficiency (CAT) . . . Virtually all neonates presenting in this way show cardiac involvement, usually as cardiomyopathy with some degree of disturbance of normal cardiac rhythm, ranging from tachycardia to complete heart block. Most patients have died before the age of three months, often within the neonatal period. However, a few patients have survived longer as a result of early detection and careful management, generally succumbing in the medium term to skeletal myopathy and cardiomyopathy.” (p. 295, col. 1).  
Olpin recites the following rationale for use of 3OHB in fatty acid oxidation disorders.  “Studies in perfused rat hearts suggest that infusion of 3-hydroxybutyrate in the presence of glucose and insulin significantly increased the efficiency of cardiac hydraulic work [93], [94]. The liver is unable to utilize ketones as an energy source. Rat brain uses both d-3-hydroxybutyrate and l-3-hydroxybutyrate for synthesis of lipids, making it particularly useful in the restoration of myelination [95]. It was felt that the use of d,l-3-hydroxybutyrate in patients with these severe defects, might improve metabolic control and prevent the development of cardiomyopathy, with the possibility of additional benefits for myelination.” (p. 302, col. 2- p. 303, col. 3).  
Olpin further discloses a patient trial of 3OHB in a 5.8 year old girl with moderately severe multiple acyl-CoA dehydrogenase deficiency (MADD), whose younger sibling had died on conventional dietary management only.  Olpin discloses that in this patient, 3OHB was introduced as a novel adjunct to therapy.  (p. 303, col. 1).  “A continuous over-night feed and 2 hourly daytime feeds were introduced with some improvements in metabolic control. However, at 14 months d,l-3-hydroxybutyrate was introduced in an attempt to improve her metabolic control (Table 3) and she continues with this to date.” (p. 303, col. 2).
Olpin discloses the amount of 3OHB, as percent of daily calorie requirements.  “d,l-3-Hydroxybutyrate is added as the sodium salt to all nasogastric (NG) feeds and currently supplies 10% of daily calorie requirements.” (p. 303, col. 2).  
Olpin further discloses the amount of 3OHB administered in feed as 1, 2, 4 and 8 g/day. (Table 3).  
There is no disclosure of the patient’s weight, so it cannot be calculated how these units convert to Applicant’s claimed doses of g/kg and mmol/kg per se.  But such amounts in g/kg and mmol/kg are fully optimizable, as well further disclosed in the art.
Valayannopoulos discloses successful treatment of hypertrophic cardiomyopathy (which one of skill in the art would know to be a critical illness myopathy) in an infant boy with glycogen storage disease (GSD) with d,l-3-Hydroxybutyrate.  It describes that his sister, also with cardiopathy, had died on a conventional diet, and that the boy was started instead on a diet, which introduced d,l-3-hydroxybutyrate as an alternative energy substrate for the heart.  (p. 638-9).
“We used continuous feeding through a nasogastric tube during the 6 first months to avoid hypoglycemia due to the low-glucose intake. From mo 7, we introduced oral feedings, and by mo 12, the child received four meals and a night feeding.  3OHB was started at the dose of 400 mg/kg/d, given every 3 h as previously reported (7). Figure 1 displays the diet modifications during the study in carbohydrate, lipid, and protein intake expressed in % of the total energy intake (TEI) during the 24 mo of the trial, and the progressive increase of the 3OHB dose up to 800 mg/kg/d. The carbohydrate intake was dramatically reduced from 65 to 20% of the TEI (4 g/kg/d), whereas the lipid and protein intake were increased to 65% (6 g/kg/d) and 15% (3 g/kg/d) respectively.” (p. 640).  This specifically discloses the dosing regimen/ amounts of Applicant’s claims 2-4.  Since moles= g/ M.W., and the M.W. of 3OHB is 104.1045, this corresponds to 3.82 mmoles/kg/day- 7.69 mmoles/kg/day, and further corresponds to the specific dosing regimen of Applicant’s claims 5 and 7.
Olpin does not explicitly disclose the patient’s BMI, per Applicant’s claim 10.  In Valayannopoulos, as it is just months infant, and not stated to have any obesity, and since the infant is receiving nutrition, based on the disclosure of Valayannopoulos alone a person of skill in the art would have been able to tell that this infant has a BMI under 24.9, per Applicant’s claim 10.
Even claim 10 is not rendered obvious in view of Valayannopoulos alone, it is further rendered obvious over Aune.  Aune relates to BMI guidelines, and specifies that BMI within the normal range is 18.5-24.9. (p. 11).  
Accordingly, it would have obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the disclosure of Olpin, Valayannopoulos and Aune with a reasonable expectation of success, in order to determine the two infants’ of Olpin and Valayannopoulos BMI to be below 24.9, i.e. normal or less than normal, by converting the patient’s weight and body fat into a BMI number based on the disclosure of Aune.  The skilled artisan would have been motivated to do so because BMI, in an addition to weight, is a well-established standard for determining weight.






-Dalkeith et al., The use of 3-hydroxybutyrate in patients with fat oxidation disorders, Journal of Inherited Metabolic Disease, (September 2013) Vol. 36, No. 2, Supp. SUPPL. 1, pp. S94. Abstract Number: W-013 (“Dalkeith”)

W-013
The use of 3-hydroxybutyrate in patients with fat oxidation disorders
Dalkeith T1, Ellaway CJ1, Thompson S1, Dennison B1, Matar W2, Wilcken B1, Bhattacharya K1
1Children's Hospital at Westmead, Sydney, Australia; 2The St. George Hospital, Sydney, Australia
Severe fat-oxidation disorders are associated with catastrophic illnesses including encephalopathy, liver dysfunction, rhabdomyolysis, and cardiac dysfunction. Insufficient ketone-body synthesis may be a contributing factor.
Seven patients were treated with supplemental D-L-3-hydroxybutyrate (300–900mg/kg/day). Five commenced therapy in ICU. Underlying diagnoses included multiple acyl-CoA-dehydrogenase deficiency (MADD) (n=4), HMG CoA-Lyase deficiency (n=2) and carnitine-acylcarnitine translocase deficiency (n=1).
Patients with MADD commenced treatment at 7 days (for hyperammonaemic encephalopathy), 3 months (following cardiac arrest), 5 months (for heart failure) and 5 months (for profound skeletal myopathy). All survived initial therapy but the first two died at 9 and 13 months, respectively, following recurrent acute life-threatening episodes. One patient with HMG CoA-Lyase deficiency commenced treatment empirically aged 3 months; the other at 16 years following acute encephalopathy, liver dysfunction and hyperammonaemia. Despite cerebellar tonsillar herniation, the only sequelae was cortical blindness. The patient with carnitine-acylcarnitine translocase deficiency presented with neonatal hypoglycaemic hyperammonaemic encephalopathy with seizures and cardiac dysfunction (fractional shortening 13%). Ninety-six hours of enteral ketones and intravenous dextrose led to complete resolution of cardiac findings. She had normal development at 3 years with improved brain MRI.
Therapeutic use of ketones in hypo-ketotic disorders may resolve acute multi-organ dysfunction before institution of definitive therapy.

-STN document No. 2015188159, 15 July 2015

L83  ANSWER 58 OF 70  EMBASE  COPYRIGHT (c) 2020 Elsevier B.V. All rights
     reserved on STN 
AN   2015188159  EMBASE   Full-text
DN   605099870
TI   Orphan drugs in development for long-chain fatty acid oxidation disorders:
     Challenges and progress.
AUPB Sun, Angela; Merritt, J. Lawrence (correspondence)
AU   Sun, Angela; Merritt, J. Lawrence (correspondence)
CS   Department of Pediatrics, University of Washington, Seattle, WA, United
     States. lawrence.merritt@seattlechildrens
AU   Merritt, J. Lawrence (correspondence)
CS   Seattle Children's Hospital, Biochemical Genetics, MB.8.632 4800 Sand
     Point Way NE, Seattle, WA, 98105, United States. 
SO   Orphan Drugs: Research and Reviews, (28 Apr 2015) Vol. 5, pp. 33-40. arn.
     A001.
     Refs: 70
     E-ISSN: 2230-6161
DOI  10.2147/ODRR.S63061
PB   Dove Medical Press Ltd., PO Box 300-008, Albany, Auckland, New Zealand.
CY   New Zealand
DT   Journal; General Review; (Review)
FS   Intellectual Indexing
     037     Drug Literature Index
     006     Internal Medicine
LA   English
SL   English
ED   Entered Embase: 15 Jul 2015
     Last Updated on Embase: 15 Jul 2015
     First Entered Embase or Embase Alert: 14 Jul 2015
AB   Fatty acid oxidation disorders are inborn errors of metabolism resulting
     in failure of β-oxidation within or transport of fatty acids into the
     mitochondria.  The long-chain fatty acid oxidation disorders are
     characterized by variable presentations ranging from newborn
     cardiomyopathy, to infantile hypoketotic hypoglycemia resulting from
     liver involvement, to skeletal myopathy often resulting in
     rhabdomyolysis in adolescents and adults.  Treatments for these long-chain
     fatty acid oxidation disorders have typically focused upon avoidance of
     fasting with dietary fat restriction and medium-chain triglyceride
     supplementation.  These treatments have resulted in only a partial
     response with improvements in hypoglycemia, reduction in frequency of
     rhabdomyolysis, and improvement in cardiomyopathy with early therapy,
     but significant risk remains.  Recent advances in therapies for long-chain
     fatty acid oxidation disorders are reviewed in this article.  These
     include sodium D,L-3-hydroxybutyrate, triheptanoin, gene therapy, and
     bezafibrates.  Sodium D,L-3-hydroxybutyrate has shown clinical effect,
     with improvements in muscle tone, neurological abnormalities, and some
     cases of cardiomyopathy and leukodystrophy.  Triheptanoin has been used
     as an alternative medium-chain triglyceride in a number of fatty acid
     oxidation disorders and has shown promising findings in the treatment of
     cardiomyopathy and hypoglycemia.  However, it does not significantly
     reduce episodes of rhabdomyolysis.  Gene therapy has been shown to improve
     acylcarnitine levels in very-long-chain acyl-coenzyme A dehydrogenase
     deficiency mouse models, with preservation of glucose levels.
     Bezafibrates have shown improvements in acylcarnitine concentrations in
     fibroblast studies, but clinical observations have not demonstrated
     consistent effects.  Together, these treatments have shown some
     improvements in individual case reports, but there is still a significant
     need for randomized controlled trials to investigate these therapies,
     given the ongoing need for improved treatments in these disorders.
CT   Medical Descriptors: 
     cardiomyopathy: DT, drug therapy; 3 hydroxybutyric acid
     cardiomyopathy: DT, drug therapy; triheptanoin
     carnitine acylcarnitine translocase deficiency
     carnitine palmitoyltransferase II deficiency
     carnitine palmitoyltransferase type 1 deficiency
     diet restriction
     fatty acid oxidation disorder: DT, drug therapy
     *fatty acid oxidation disorder
     fatty acid oxidation disorder: DT, drug therapy; 3 hydroxybutyric acid
     fatty acid oxidation disorder: DT, drug therapy; bezafibrate
     fatty acid oxidation disorder: DT, drug therapy; parvovirus vector
     fatty acid oxidation disorder: DT, drug therapy; triheptanoin
     gene mutation
     gene therapy
     genetic screening
     human
     hyperlipidemia: DT, drug therapy; bezafibrate
     hypoglycemia: DT, drug therapy; triheptanoin
     leukodystrophy: DT, drug therapy; 3 hydroxybutyric acid
     *metabolic disorder: DT, drug therapy
     metabolic disorder: DT, drug therapy; 3 hydroxybutyric acid
     metabolic disorder: DT, drug therapy; bezafibrate
     metabolic disorder: DT, drug therapy; parvovirus vector
     metabolic disorder: DT, drug therapy; triheptanoin
     multiple acyl CoA dehydrogenase deficiency: DT, drug therapy; riboflavin
     muscle tone
     neurologic disease: DT, drug therapy; 3 hydroxybutyric acid
     phase 2 clinical trial (topic)
     protein deficiency
     randomized controlled trial (topic)
     Review
     rhabdomyolysis
     trifunctional protein deficiency
     very long chain acyl coa dehydrogenase deficiency
CT   Drug Descriptors: 
     3 hydroxybutyric acid: DT, drug therapy; cardiomyopathy
     3 hydroxybutyric acid: DT, drug therapy; fatty acid oxidation disorder
     3 hydroxybutyric acid: DT, drug therapy; leukodystrophy
     3 hydroxybutyric acid: DT, drug therapy; metabolic disorder
     3 hydroxybutyric acid: DT, drug therapy; neurologic disease
     acylcarnitine: EC, endogenous compound
     bezafibrate: DT, drug therapy; fatty acid oxidation disorder
     bezafibrate: DT, drug therapy; hyperlipidemia
     bezafibrate: DT, drug therapy; metabolic disorder
     carnitine palmitoyltransferase: EC, endogenous compound
     long chain 3 hydroxyacyl coenzyme A dehydrogenase: EC, endogenous compound
     long chain acyl coenzyme A dehydrogenase: EC, endogenous compound
     *long chain fatty acid
     medium chain triacylglycerol
     *orphan drug
     parvovirus vector: DT, drug therapy; fatty acid oxidation disorder
     parvovirus vector: DT, drug therapy; metabolic disorder
     riboflavin: DT, drug therapy; multiple acyl CoA dehydrogenase deficiency
     triheptanoin: DT, drug therapy; cardiomyopathy
     triheptanoin: DT, drug therapy; fatty acid oxidation disorder
     triheptanoin: DT, drug therapy; hypoglycemia
     triheptanoin: DT, drug therapy; metabolic disorder
ST   3-hydroxybutyrate; Bezafibrate; Fatty acid oxidation disorders; Gene
     therapy; Triheptanoin
RN   (3 hydroxybutyric acid) 300-85-6; (bezafibrate) 41859-67-0;
     (carnitine palmitoyltransferase) 9068-41-1; (long chain 3 hydroxyacyl
     coenzyme A dehydrogenase) 84177-52-6; (long chain acyl coenzyme A
     dehydrogenase) 59536-74-2; (riboflavin) 83-88-5; (triheptanoin) 620-67-7
CN   (carnitine palmitoyltransferase) EC 2.3.1.21; (long chain 3 hydroxyacyl
     coenzyme A dehydrogenase) EC 1.1.1.211; (long chain acyl coenzyme A
     dehydrogenase) EC 1.3.99.13


Rijt et al., P-251, Journal of Inherited Metabolic Disease, volume 37, pages 27–185 (2014)

    PNG
    media_image2.png
    434
    349
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627